Citation Nr: 0943348	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) prior to July 24, 2002.




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1969 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  A February 2003 rating decision 
granted service connection for PTSD, rated 30 percent, 
effective October 8, 2002.  The veteran appealed both the 
rating and the effective date for the grant of service 
connection of PTSD.  An August 2003 rating decision increased 
the rating to 70 percent, effective July 24, 2002.  A June 
2004 rating decision assigned an earlier effective date of 
August 1, 1971 for the grant of service connection for PTSD, 
and assigned a 10 percent rating for the period prior to July 
24, 2002.  In February 2005, the veteran expressed 
satisfaction with the effective date assigned for the grant 
of service connection for PTSD, but indicated that he wished 
to continue to appeal the ratings assigned. 

In a February 2007 decision, the Board, in pertinent part, 
denied a rating higher than 10 percent for PTSD before July 
24, 2002.  In that decision, the Board also denied service 
connection for hypertension; denied a rating higher than 70 
percent for PTSD from July 24, 2002; and denied a rating 
higher than 10 percent for diabetes mellitus before March 1, 
2004, and a rating higher than 20 percent from March 1, 2004.  
The Veteran appealed those determinations to the United 
States Court of Appeals for Veterans Claims (Court).  

In a May 2009 decision, the Court found that the issues of 
higher ratings for diabetes mellitus and a higher rating for 
PTSD after July 24, 2002, had been abandoned.  The Court also 
affirmed the Board's denial of service connection for 
hypertension.  Consequently, no further issue remains with 
regard to those matters.  Regarding the matter of the rating 
for PTSD prior to July 24, 2002, the Court vacated the 
Board's February 2007 decision and remanded the matter to the 
Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.
REMAND

In the May 2009 decision, the Court found the Board's reasons 
and bases inadequate to support the determination that VA's 
duty to assist had been satisfied in this case.  The Board 
found that the evidentiary basis for the Veteran's 10 percent 
rating for PTSD prior to July 24, 2002, was "unclear", and 
there were no medical records regarding the Veteran's 
psychiatric condition from 1972 to 1997.  However, the Court 
noted that the Board had found that the Veteran and his wife 
had provided competent lay testimony regarding his symptoms 
during that period.  The Court found that given the findings 
that there were competent lay statements in the record that 
may have indicated that the Veteran's condition was worse 
than the 10 percent rating assigned, the Board should have 
considered whether a retrospective medical examination was 
necessary.

Subsequent to the Court's decision, the Veteran has submitted 
additional evidence which includes a timeline for the 
Veteran's treatment during the period in question, a 
statement from a longtime family friend, and a copy of a 
statement from the Veteran's mother-in-law.  A waiver of 
initial RO review of the additional evidence accompanied its 
submission.  The September 2009 statement from the Veteran's 
mother-in-law is nearly illegible.  Given that this case is 
being remanded, attempts should be made to associate either 
the original statement from the Veteran's mother-in-law or a 
legible copy.

The relative lack of medical evidence as to the severity of 
the Veteran's PTSD disability from the August 1, 1971 date of 
claim to July 24, 2002, and the fact that additional lay 
statements have been received regarding observations of the 
Veteran's behavior during the pertinent period, indicate that 
a remand for a retrospective VA medical opinion (as suggested 
by the Court) regarding the severity of the Veteran's PTSD 
during this time period is necessary.  Furthermore, as there 
is a paucity of medical data regarding the severity of the 
Veteran's service connected anxiety/PTSD during the period of 
time under consideration, development for alternate source 
information regarding the impact of the Veteran's service 
connected disability on his occupational and social 
functioning is necessary.  The Board notes that the Veteran's 
cooperation in this matter is essential.  [He is advised that 
under 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim or claim for increase is 
not received within one year of the date of request, the 
claim will (emphasis added) be considered abandoned.]  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide a 
legible copy or the original of the 
September 21, 2009, written statement 
prepared by his mother-in-law, D.H.  The 
RO should further request that the Veteran 
prepare a statement outlining (in timeline 
fashion) his whereabouts, activities, and 
occupation for the entire appeal period, 
i.e., from August 1971 to July 2002.  The 
RO should then seek corroboration for the 
Veteran's accounts as they pertain to the 
impact of his service connected 
psychiatric disability on social and 
occupational function (e.g., from 
employment records, official records of 
civil authorities).  The Veteran must 
cooperate in this matter by providing any 
releases necessary.

2.  When the development sought above is 
completed, the entire record should be 
forwarded to a VA psychiatrist for review 
and reasoned response to the following:  

For the period from August 1, 1971, to 
July 24, 2002, in detail and with specific 
annotations to the file, by what 
symptomatology was the Veteran's PTSD 
characterized, and by what is this 
supported.  The reviewing psychiatrist 
should specifically comment on the impact 
of the symptoms of the service-connected 
anxiety/PTSD on the Veteran's social and 
occupational functioning throughout the 
appeal period.  If any symptoms and/or 
associated occupational or social 
impairment is/are deemed due to co-
existing distinct and nonservice-connected 
psychiatric disability, the consulting 
psychiatrist should so indicate (with 
explanation of rationale).  If the 
physician deems an interview with the 
Veteran necessary for the opinion sought, 
such an interview should be scheduled.  
The psychiatrist must explain the 
rationale for all opinions given, and must 
also explain the reason why any opinion 
sought cannot be offered.

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the Veteran with an appropriate 
SSOC, and afford him the opportunity to 
respond.  

The purpose of this remand is to ensure compliance with the 
decision of the Court.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

